DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 04/21/2022. Claims 1-4 and 6-21 are pending in the case. Claims 1, 8, and 15 are independent claims.

Response to Arguments
Applicant's amendments to claims 1, 8, and 15, and arguments regarding the 35 U.S.C. § 101 rejection of claims 1-4 and 6-21 have been fully considered but they are not persuasive. Applicant is correct in that asserting that the amended limitations are outside the recited mental process. However, each of the amended limitations fail under Step 2A Prong 2 and Step 2B. Specifically, the steps of “receiving . . . information associated with a topic” is merely data gathering in conjunction with the abstract idea and is insignificant extra-solution activity under 2106.05(g). The independent claims give quite a bit of detail about the information being received, but nothing about the description of the information being received would integrate the abstract idea into a practical application or amount to significantly more. Specifically, the independent claims are amended to recite “receiving by a device from a set of data sources, and based on utilizing one or more application programming interfaces associated with the set of data sources, information associated with a topic.” The use of the API to receive information are nothing more than performing a generic computer function using generic computer components and does not integrate the abstract idea into a practical application or amount to significantly more. The independent claims are further amended to recite “the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.” These steps are merely applying the judicial exception under 2106.05(f). Notably, the claim recites “instructions” for performing actions rather than positively performing the action. Therefore, Examiner respectfully maintains the 35 U.S.C. § 101 rejection of the amended claims.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: determine a set of directional scores associated with the topic based on the information associated with the topic, the set of directional scores being correlated with at least one of a particular geolocation associated with the geolocation information, or a particular demographic associated with the demographic information, the set of directional scores corresponding to the set of data sources, a first weight being assigned to a first directional score, of the set of directional scores, associated with a first data source, of the set of data sources, a second weight being assigned to a second directional score, of the set of directional scores, associated with a second data source, of the set of data sources, a value associated with the first weight exceeding a value associated with the second weight, and the first data source being associated with a first page rank that is greater than a second page rank associated with the second data source, and the set of directional scores being indicative of a variation in a number of data points associated with the topic across a set of time frames; determine a set of sentiment scores associated with the topic based on the information associated with the topic, the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic information, the set of sentiment scores corresponding to the set of data sources, and the set of sentiment scores being indicative of a sentiment associated with the topic; and determine, using a model, a trend score based on the set of directional scores and the set of sentiment scores, the trend score being indicative of the variation in the number of data points and the sentiment associated with the topic.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a device comprising: one or more processors to perform the method steps; based on utilizing one or more application programming interfaces associated with the set of data sources; and the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from a set of data sources,… information associated with a topic, the information including at least one of geolocation information or demographic information associated with data points that include the topic; and provide information that identifies the trend score to permit an action to be performed.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a device comprising: one or more processors to perform the method steps; based on utilizing one or more application programming interfaces associated with the set of data sources; and the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from a set of data sources, information associated with a topic, the information including at least one of geolocation information or demographic information associated with data points that include the topic; and provide information that identifies the trend score to permit an action to be performed. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identify, for the set of time frames, the number of data points associated with the topic; and where…, when determining the set of directional scores, are to: determine the set of directional scores based on the number of data points and the set of time frames.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identify, using a graph data structure, another topic based on the trend score associated with the topic, the other topic being associated with the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): provide information that identifies the other topic.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): provide information that identifies the other topic. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determine the first directional score, associated with information from the first data source of the set of data sources, using a first technique; determine the second directional score, associated with information from the second data source of the set of data sources, using a second technique that is different than the first technique; and where…, when determining the trend score, are to: determine the trend score based on the first directional score and the second directional score.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: where…, when determining the set of directional scores, are to: determine the set of directional scores based on the first subset of the information associated with the topic and the second subset of the information associated with the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from the first data source of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API); and receive, from the second data source of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from the first data source of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API); and receive, from the second data source of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identify a set of items associated with the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): where…, when providing the information that identifies the trend score, are to: provide information that identifies the trend score and items associated with the topic
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the one or more processors are further to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): where…, when providing the information that identifies the trend score, are to: provide information that identifies the trend score and items associated with the topic. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Independent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a method, comprising:… determining, by the device, a set of directional scores associated with the topic based on the information associated with the topic, the set of directional scores being correlated with at least one of a particular geolocation associated with the geolocation information, or a particular demographic associated with the demographic information, the set of directional scores corresponding to the set of data sources, a first weight being assigned to a first directional score, of the set of directional scores, associated with a first data source, of the set of data sources, a second weight being assigned to a second directional score, of the set of directional scores, associated with a second data source, of the set of data sources, a value associated with the first weight exceeding a value associated with the second weight, and the first data source being associated with a first page rank that is greater than a second page rank associated with the second data source, and the set of directional scores being indicative of a variation in a number of data points associated with the topic across a set of time frames; determining, by the device, a set of sentiment scores associated with the topic based on the information associated with the topic, the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic information, the set of sentiment scores corresponding to the set of data sources, and the set of sentiment scores being indicative of a sentiment associated with the topic; and determining, by the device, a trend score based on the set of directional scores, the set of sentiment scores and a model, the trend score being indicative of the variation in the number of data points and the sentiment associated with the topic.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a device comprising: based on utilizing one or more application programming interfaces associated with the set of data sources; and the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, by a device and from a set of data sources, information associated with a topic, the information including at least one of geolocation information or demographic information associated with data points that include the topic; and providing, by the device, information that identifies the trend score to permit an action to be performed.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): based on utilizing one or more application programming interfaces associated with the set of data sources; and the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, by a device and from a set of data sources, information associated with a topic, the information including at least one of geolocation information or demographic information associated with data points that include the topic; and providing, by the device, information that identifies the trend score to permit an action to be performed. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identifying, for the set of time frames, the number of data points associated with the topic; and where determining the set of directional scores comprises: determining the set of directional scores based on the number of data points and the set of time frames.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identifying, using a graph data structure, another topic based on the trend score associated with the topic, the other topic being associated with the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing information that identifies the other topic.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing information that identifies the other topic. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining the first directional score, associated with information from the first data source of the set of data sources, using a first technique; and determining the second directional score, associated with information from the second data source of the set of data sources, using a second technique that is different than the first technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining a first sentiment score, associated with information from the first data source of the set of data sources, using a first technique; and determining a second sentiment score, associated with information from the second data source of the set of data sources, using a second technique that is different than the first technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from the first data source, of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API); and receiving, from the second data source, of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving, from the first data source, of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API); and receiving, from the second data source, of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identifying a set of other topics that are associated with other trend scores that satisfy a threshold.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing information that identifies the set of other topics.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing information that identifies the set of other topics. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Independent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: determine a set of directional scores associated with the topic based on the information associated with the topic, the set of directional scores being correlated with at least one of a particular geolocation associated with the geolocation information, or a particular demographic associated with the demographic information, the set of directional scores corresponding to the set of data sources, a first weight being assigned to a first directional score, of the set of directional scores, associated with a first data source, of the set of data sources, a second weight being assigned to a second directional score, of the set of directional scores, associated with a second data source, of the set of data sources, a value associated with the first weight exceeding a value associated with the second weight, and the first data source being associated with a first page rank that is greater than a second page rank associated with the second data source, and the set of directional scores being indicative of a variation in a number of data points associated with the topic across a set of time frames; determine a set of sentiment scores associated with the topic based on the information associated with the topic, the set of sentiment scores being correlated with at least one of the particular geolocation associated with the geolocation information or the particular demographic associated with the demographic information, the set of sentiment scores corresponding to the set of data sources, and the set of sentiment scores being indicative of a sentiment associated with the topic; and determine a trend score based on the set of directional scores, the set of sentiment scores and a model, the trend score being indicative of the variation in the number of data points and the sentiment associated with the topic.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to perform the method steps; based on utilizing one or more application programming interfaces associated with the set of data sources; and the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from a set of data sources, information associated with a topic, the information including at least one of geolocation information or demographic information associated with data points that include the topic; and providing information identifying a set of topics, including the topic, to be displayed in association with the application, or providing information identifying a set of trend scores, including the trend score, to be displayed in association with the application.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to perform the method steps; based on utilizing one or more application programming interfaces associated with the set of data sources; and the action comprising: instructions for coordinating an application associated with another device to schedule a meeting; and instructions for providing based on the trend score, a request for a particular number of products.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from a set of data sources, information associated with a topic, the information including at least one of geolocation information or demographic information associated with data points that include the topic; and providing information identifying a set of topics, including the topic, to be displayed in association with the application, or providing information identifying a set of trend scores, including the trend score, to be displayed in association with the application. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identify, for the set of time frames, the number of data points associated with the topic; and where… to determine the set of directional scores,… to: determine the set of directional scores based on the number of data points and the set of time frames.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: identify, using a graph data structure, another topic based on the trend score associated with the topic, the other topic being associated with the topic.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): provide information that identifies the other topic
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): provide information that identifies the other topic. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determine a first set of directional scores, associated with information from a first data source of the set of data sources, using a first technique; and determine a second set of directional scores, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determine a first set of sentiment scores, associated with information from a first data source of the set of data sources, using a first technique; and determine a second set of sentiment scores, associated with information from a second data source of the set of data sources, using a second technique that is different than the first technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.

20.
The non-transitory computer-readable medium of claim 15, where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
.
Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from a first data source, of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API); and receive, from a second data source, of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): where the one or more instructions, when executed by the one or more processors, further cause the one or more processors to perform the method steps.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive, from a first data source, of the set of data sources, a first subset of the information associated with the topic using a first application programming interface (API); and receive, from a second data source, of the set of data sources, a second subset of the information associated with the topic using a second API that is different than the first API. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).

Dependent claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: cause a product and/or a service associated with the topic to be purchased and/or requested based on a trend score associated with the topic; or cause a campaign to be modified based on the trend score, where particular items associated with the trend score that satisfy a threshold are advertised.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123